— In an action to recover damages for alleged unlawful termination of employment, the defendants appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), entered February 21, 1990, which denied their motion for summary judgment dismissing the complaint insofar as asserted by the plaintiff William May.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendants’ contention on appeal, we find that the Supreme Court properly determined that they had waived any objections to the plaintiff William May’s failure to timely file a notice of claim. Shortly after the instant action was commenced, the parties executed a stipulation extending the defendants’ time to answer in which the defendants *926expressly agreed not to assert any jurisdictional defenses, which can only be construed as including any defenses with respect to the timeliness of the notice of claim (see, Salesian Socy. v Village of Ellenville, 41 NY2d 521; see also, Matter of Board of Educ. v Nyquist, 48 NY2d 97; King v City of New York, 90 AD2d 714). Kunzeman, J. P., Harwood, Eiber and Balletta, JJ., concur.